Citation Nr: 0812830	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  03-25 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Sioux Falls, South Dakota


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
a right eye disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1950 to July 1953 and from October 1954 to October 
1957.  He had an additional period of active duty in the 
United States Air Force from December 1957 to December 1958.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (the RO).

Procedural history

In May 2002, the RO received the veteran's claim of 
entitlement to compensation under 38 U.S.C. § 1151 for a 
right eye disability.  The October 2002 rating decision 
denied the claim, and he appealed.

The Board remanded the case to the Appeals Management Center 
(AMC) in February 2006 for the purpose of obtaining 
additional medical evidence and affording the veteran a VA 
eye examination.  After additional evidentiary development 
was accomplished, the AMC denied the claim in an October 2006 
supplemental statement of the case (SSOC). 

By a March 2007 action, the Board again remanded the case to 
AMC for the purpose of obtaining additional medical evidence 
because not all of its instructions in the prior remand had 
been complied with.  After the additional development was 
accomplished, the AMC denied the claim in a January 2008 
SSOC.  The case has now been returned to the Board for 
further consideration of the appeal.

The record reflects that a motion to advance this case on the 
docket was filed on the on the veteran's behalf by his 
representative in February 2007.  Taking into consideration 
the veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

A preponderance of the medical evidence supports a conclusion 
that a right eye disability was not caused by carelessness, 
negligence, lack of proper sill, or error in judgment on the 
part of VA in furnishing medical treatment to the veteran, 
nor was such the result of an event not reasonably 
foreseeable.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C. § 1151 is not 
warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to compensation under 38 U.S.C. 
§ 1151 for a right eye disability.  In essence, he contends 
that he incurred additional disability, specifically retinal 
detachment with a macular hole, as a result of VA medical and 
surgical treatment (cataract surgery in the 1970s and 
placement of intraocular lenses in 1989).  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in October 2006.  The Board's remand instructions 
were not fully complied with. 

The Board again remanded the case in March 2007.  The Board 
explained that its prior remand instructions had not been 
followed, particularly with respect to a medical opinion 
sought by the Board in its previous remand.  See the March 9, 
2007 Board remand, pages 3 et seq.  The March 2007 remand 
instructions required the agency of original jurisdiction 
(AOJ) to provide the veteran and his representative with a 
VCAA notice letter that complies with the notification 
requirements of the VCAA, in particular the "give us 
everything you've got" provision in 38 C.F.R. § 3.159(b)(1).

The remand instructions also required the AOJ to afford the 
veteran a physical examination by an ophthalmologist to 
determine the nature and extent of the veteran's right eye 
disability and vision loss.  The examiner was to review the 
claims file and answer the following questions with respect 
to each of the veteran's eye surgeries (in August 1973, 
October 1969, and July 1991):  (1) whether an additional eye 
disability resulted from any of the procedures; (2) whether a 
macular hole is currently present, and if so, whether it is 
productive of any disability; and (3) whether the veteran has 
any residual eye disability as a result of his retinal 
detachment.  If the examiner finds that there is any 
additional right eye disability, he/she was to express and 
opinion as to whether that additional disability was the 
result of carelessness, negligence, lack of proper skill, 
error of judgment, or similar instance of fault on the part 
of VA medical professionals, or whether it was the result of 
an event not reasonably foreseeable.  Thereafter, the AOJ was 
to readjudiate the issue on appeal.

The requested VCAA notice letter was sent to the veteran in 
March 2007, and the requested examination with answers to 
questions and opinions was completed in November 2007.  
Review of the VA examination (conducted on a contract basis 
with a Sioux Falls ophthalmologist) reveals that the examiner 
answered the questions, and provided the opinions, that were 
requested in the remand.  Finally, the claim was 
readjudicated in a January 2008 supplemental statement of the 
case.

Thus, all of the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements pertaining to his claim under § 1151 in letters 
dated in May 2002, February 2006, and March 2007.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letters, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
that VA would assist him with obtaining "relevant records 
from any Federal agency.  This may include medical records 
from the military, from VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration."  With respect to private treatment 
records, the letters informed the veteran that the VA would 
make reasonable efforts to obtain private or non-Federal 
medical records, to include "records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Furthermore, the VA included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the veteran could complete to release 
private medical records to the VA.  

The VCAA letters further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure that we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
originals]

The Board notes that in compliance with its march 2007 remand 
instructions the March 2007 letter specifically requested of 
the veteran: "please submit any and all pertinent evidence 
in your possession."  This complies with the "give us 
everything you've got" provision contained in 38 C.F.R. § 
3.159(b) in that it informed the veteran that he could submit 
or identify evidence other than what was specifically 
requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the March 2007 VCAA letter, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the veteran's VA medical 
treatment records (all treatment was at VA medical 
facilities), his Social Security Administration records, and 
he was afforded VA examinations in October 1992, July 2006, 
and November 2007.
 
Due process

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
Although he was informed of the option of a personal hearing, 
he did not request one.  He did designate a personal 
representative in connection with his claim and appeal. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected. For purposes of this section, a disability or 
death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability or 
death was- (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable."



Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  See 38 
C.F.R. § 3.361(b) (2007).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  See 38 
C.F.R. § 3.361(c)(1) (2007).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  See 38 C.F.R. § 3.361(c)(2) (2007).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 
See 38 C.F.R. § 3.361(d)(1) (2007).

Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. §§  17.32, 3.361(d)(2) (2007).

Analysis

The veteran is seeking compensation under the provisions of 
38 U.S.C. § 1151 for a right eye disability, more 
specifically the emergence of a macular hole in his right 
eye.  The veteran contends the macular hole in his right eye 
was a result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault, by VA 
medical staff at the Milwaukee VAMC in the performance of 
surgery in 1989 for lens implants, which in turn caused a 
detached retina in the right eye requiring repair surgery at 
the Milwaukee VAMC during July 1991.  He also contends that a 
related macular hole was a result of carelessness, 
negligence, etc., by VA medical staff who performed the 
retinal repair surgery.

As noted in the law and regulations section above, to 
substantiate a claim under 38 U.S.C. § 1151, the evidence 
must show that VA treatment caused additional disability, and 
that such additional disability was the result of either (A) 
negligence or carelessness on the part of VA or (B) an event 
which was not reasonably foreseeable.

With respect to the matter of additional disability, medical 
evidence indicates that the veteran developed a macular hole 
in his right eye following surgery to repair a detached 
retina in July 1991.  In November 2007, Dr. T.W., an 
ophthalmologist, after a review of the claims file, noted 
that the macula had also separated, and the condition was 
described as a macula-off retinal detachment.  Dr. T.W. noted 
that the macular hole was still present, and in his opinion 
was responsible for decreased vision.  His examination of the 
veteran's eyes showed a 92 percent loss of visual acuity in 
the right eye and no loss of vision in the left eye.  

Dr. T.W. went on to state that the retinal detachment and 
macular hole could occur "at any time" regardless of 
whether any surgery had been done on an eye.  
Dr. T.W. specifically indicated the veteran's "retinal 
detachment was not necessarily related to the [VA] cataract 
surgery, but may have been more of a spontaneous type".  

The VA examiner in July 2006 concluded that it was not 
possible to determine if the macular hole resulted from any 
of the veteran's prior procedures.  

Because the medical evidence is ambivalent on this point, the 
Board believes that the benefit of the doubt rule should be 
applied as to the matter of additional disability.  See 
38 C.F.R. § 3.102 (2007).  The statutory requirement that 
additional disability be present is therefore arguably met.  

The question to be answered, then, is whether such additional 
disability is due to carelessness, negligence, etc. on the 
part of VA; or whether such additional disability is the 
result of an event which was not reasonably foreseeable.  

Although voluminous medical treatment records have been 
obtained, the only medical evidence which specifically 
discusses these matters is the above-mentioned November 2007 
opinion from Dr. T.W., who is a board-certified 
ophthalmologist.  In his opinion, Dr. T.W. stated that the 
macular hole was not the result of any action taken by the 
surgical team that repaired the retinal detachment, and it 
was not something that they either caused or that resulted 
from some failure of treatment on their part.  Dr. T.W. note 
that there is no known treatment that will either prevent or 
treat this condition.  

The Dr. T.W. specifically stated that there was no evidence 
that any of the veteran's prior surgeries (cataract surgery 
in the 1970s and placement of intraocular lenses in 1989) 
were in any way at fault or negligent, and nothing was done 
or omitted that could have led to the retinal detachment or 
the macular hole that resulted from the detachment.   

The VA examiner in July 2006 opined that she saw no evidence 
of improper care, negligence, or carelessness from any of the 
surgeons or caregivers for the veteran.

With respect to the matter of foreseeability, Dr. T.W. also 
stated that the retinal detachment and associated development 
of a macular hole in the veteran's right eye, while rare, 
were "not absolutely foreseeable", nor are they 
preventable.  This statement does not address the "not 
reasonably foreseeable" standard contained in the statute.  
However, it is clear from the entire four page report that 
under the circumstances presented in this case, the 
additional disability, a macular hole, was 
reasonably foreseeable.  Indeed, Dr. T.W. stated earlier in 
the report that "this is a known disorder which may occur in 
an eye at any time".   In short, the medical opinion is that 
retinal detachment with associated macular hole is well known 
and common, whether or not associated with eye surgery.

The record does not contain any contrary medical evidence 
either as to the matter of carelessness, negligence, etc. or 
as to the matter of foreseeability.  There is nothing in the 
objective medical evidence of record to indicate that the 
veteran's additional disability was a result of carelessness, 
negligence, etc. or was an event which was not reasonably 
foreseeable.  There is also no medical evidence to suggest 
that the treatment the veteran received was performed without 
the veteran's informed consent, nor has he so alleged.  

The only evidence in the claims file serving to link the 
veteran's additional right eye disability to negligence on 
the part of VA emanates from statements made by the veteran 
himself.   It is now well settled, however, that laypersons 
without medical training, such as the veteran, are not 
qualified to render medical opinions regarding matters such 
as determinations of etiology and the proper standard of 
care, which call for specialized medical knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also 38 C.F.R. § 3.159 (2007) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's 
statements in this regard are accordingly lacking in 
probative value.

Accordingly, the competent medical evidence of record 
indicates that right eye disability experienced by the 
veteran, although regrettable, was not due to carelessness, 
negligence, lack of proper skill, and error in judgment on 
the part of VA nor to an event not reasonably foreseeable, 
and the claim fails on this basis.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to compensation under 38 
U.S.C. § 1151.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for a 
right eye disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


